SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

165
TP 12-01700
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF REGINALD MCFADDEN, PETITIONER,

                     V                                             ORDER

ALBERT PRACK, DIRECTOR, SPECIAL HOUSING/INMATE
DISCIPLINARY, RESPONDENT.


REGINALD MCFADDEN, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARTIN A. HOTVET OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Thomas G.
Leone, A.J.], entered September 11, 2012) to review a determination of
respondent. The determination found after a Tier III hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:   March 15, 2013                         Frances E. Cafarell
                                                  Clerk of the Court